DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 09/30/2021.  Presently claims 1-10 are pending.  

Response to Arguments
Claim objections and 112 rejections are withdrawn based on Applicant’s amendments.
Applicant’s arguments, see pages 6-9, filed 09/30/2021, with respect to claims 1 and 4 have been fully considered and are not persuasive.  
Applicant argues that Fieldman relates to methods and breakable supports for additive manufacturing and that the only breakable supports taught by Fieldman are configured to avoid deformation of hollow structures (see p. 7) and therein one of ordinary skill in the art would not motivated to arrive at the invention of claim 1 in combination with Cortquisse.  The Examiner respectfully disagrees.  
Applicant cites passage in Fieldman (i.e., Col. 2, lines 25-37) to show that the teachings of Fieldman apply only to hollow structures, but in review of the cited passage, the passage cites hollow structures an example.  The passage does not restrict the teachings of Fieldman to only hollow structures.  Besides, Fieldman further 
Fieldman teaches of a step of removing said at least one temporary support member by breaking a connection with the leading or trailing edge with a tool (i.e., removal process of support structure 210 from the formed object 200, Col. 3, lines 47-60), at least one end of which tool (tool used to mechanically remove the support structure either by twisting, breaking, cutting, grinding, filling, or polishing, Col. 5, lines 62-68) is engaged in at least one recess (notch, 220, Col. 6, lines 1-11) of said at least one temporary support member (support structure, 210), and which tool is moved by pivoting in a plane perpendicular to the leading or trailing edge (the operator imparts a tearing or breaking force at a surface perpendicular to the notch 220, to remove the support structure material; Col. 6, lines 5-10, Col. 4, lines 60-67; a triangular notch allows the operator to break into the support structure at the apex of the triangular notch, Col. 5, lines 1-21).  In the application of the leading edge supports as discussed above, the notch (i.e., recess) 
Applicant further argues that the support structure might not extend up to a level of the leading or trailing edges of the vane.  Examiner respectfully disagrees.  As discussed above, temporary support structures as leading edge supports can be used to support the vane as the vane is additively manufactured.  Therein, the support structure will extend up to a “level” (i.e. any point or location along the leading edge) of the leading edge and therein since the support structure supporting the leading edge is located at a level at the leading edge, the support structure extends between an imaginary plane passing through first or second circumferential edges of the upper and lower circumferential wall since the leading edge of the vane is located there between.  

All of the prior art rejections are maintained and therefore, this action has therefore been made final.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 2016/0130960 A1) in view of Fieldman (US 10744713).
Regarding claim 1, Cortequisse discloses a method of creating an aircraft turbomachine vane assembly (Fig. 4) using additive manufacturing (additive production method, [0045], [0030]), the aircraft turbomachine vane assembly (36, 38 [0053], [0030]) comprising upper (44, Fig. 4) and lower (42, Fig. 4) circumferential walls (circumferential walls 44, 42, as shown in Fig. 4), between which extend at least one vane (36, 38) comprising a leading edge and a trailing edge (leading edge and trailing edge of vane 36 shown in Fig. 6) that are at least partially retracted with respect to first and second circumferential edges of said upper and lower circumferential walls (as shown in Fig. 6, leading edge of vane 36 is recessed back or retracted from first edge (i.e., leftmost edge) of upper wall 44 and first edge of lower circumferential wall 42; trailing edge of vane 36 is retracted from second edge (i.e., rightmost edge) of upper wall 44 and second edge of lower circumferential wall 42), respectively.
 Cortequisse does not specifically disclose of the method comprising: an additive manufacturing step by laser fusion on a powder bed of said at least one vane, the additive manufacturing being carried out on a support plate so that said first or second circumferential edges are manufactured first directly on said support plate, at least one temporary support member being produced simultaneously with said first or second circumferential edges at a level of said at least one vane and extending between said support plate and said leading or trailing edges of the at least one vane, and a step of removing said at least one temporary support member by breaking a connection with the 
Fieldman teaches of methods and breakable supports for additive manufacturing, which is within the same field of endeavor as the claimed invention.  Specifically, Fieldman teaches of an additive manufacturing (for aircraft components, Col. 6, lines 15-20) step by laser fusion (Col. 1, lines 30-33) on a powder bed (build plate, 114, Col. 2, lines 1-10), the additive manufacturing being carried out on a support plate (114) so that said first or second circumferential edges of the vane (i.e., aircraft components/parts, Col. 6, lines 15-20) are manufactured first directly on said support plate (i.e., build plate, 114), at least one temporary support member (support structure, 210, Col. 3, lines 30-45) being produced simultaneously with said first or second circumferential edges at a level of said at least one vane and extending between said support plate and said leading or trailing edges of the at least one vane (the support structure 210 is built simultaneously with the object (i.e., 200) being additively manufactured, and therein the support structure is produced simultaneously at a level with the manufactured part (i.e., 200), Col. 3, lines 38-46), and a step of removing said at least one temporary support member by breaking a connection with the leading or trailing edge with a tool (i.e., removal process of support structure 210 from the formed object 200, Col. 3, lines 47-60), at least one end of which tool (tool used to mechanically remove the support structure either by twisting, breaking, cutting, grinding, filling, or polishing, Col. 5, lines 62-68) is engaged in at least one recess (notch, 220, Col. 6, lines 1-11) of said at least one temporary support member (support structure, 210), and which tool is moved by pivoting in a plane substantially perpendicular 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortequisse in view of Fieldman by additively manufacturing the vane assembly disclosed in Cortequisse with removable support structure comprising at least one recess such that one end of a tool can be engaged with the recess for removal purposes as taught in Fieldman because the support structure provides mechanical support to the component being additively manufactured and therein prevents distortion due to stress or contact as the part is being manufactured (Col. 5, lines 50-52).   
	Regarding claim 2, the combination of Cortequisse and Fieldman further discloses wherein the additive manufacturing (Fieldman, Col. 1, lines 30-33) step and the step of removing (Fieldman, removal process of support structure 210 from the formed object 200, Col. 3, lines 47-60) said at least one temporary support member (210) are performed on a series of vanes (Cortequisse, [0030], [0045]) belonging to a same distributor or rectifier sector (Cortequisse, rectifiers, [0050]).
	Regarding claim 4, Cortequisse discloses an aircraft turbomachine vane assembly (Fig. 4) comprising; upper (44, Fig. 4) and lower (42, Fig. 4) circumferential walls (circumferential walls 44, 42, as shown in Fig. 4), between which extend at least one vane (36, 38) comprising a leading edge and a trailing edge (leading edge and trailing edge of vane 36 shown in Fig. 6) that are at least partially retracted with respect to first and second 
Cortequisse does not specifically disclose of at least one temporary support member being located at a level of the leading or trailing edge of said at least one vane and extending between a plane passing through said first or second circumferential edges and said leading or trailing edge of said at least one vane, wherein said at least one temporary support member comprises at least one recess configured to receive at least one end of a tool, for the pivoting removal of said temporary support member.
Fieldman teaches of methods and breakable supports for additive manufacturing, which is within the same field of endeavor as the claimed invention.  Specifically, Fieldman teaches of at least one temporary support member (support structure, 210, Col. 3, lines 30-45) being produced simultaneously with said first or second circumferential edges at a level of said at least one vane and extending between said support plate and said leading or trailing edges of the at least one vane (the support structure 210 is built simultaneously with the object (i.e., 200) being additively manufactured, and therein the support structure is produced simultaneously at a level with the manufactured part (i.e., 200), Col. 3, lines 38-46), and wherein said at least one temporary support member comprises at least one recess (notch, 220, Col. 6, lines 1-11) configured to receive at least one of a tool (tool used to mechanically remove the support structure either by twisting, breaking, cutting, grinding, filling, or polishing, Col. 5, lines 62-68) is engaged in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortequisse in view of Fieldman by additively manufacturing the vane assembly disclosed in Cortequisse with removable support structures comprising at least one recess such that one end of a tool can be engaged with the recess for removal purposes as taught in Fieldman because the support structure provides mechanical support to the component being additively manufactured and therein prevents distortion due to stress or contact as the part is being manufactured (Col. 5, lines 50-52, Col. 6, lines 13-33).   
Regarding claim 5, the combination of Cortequisse and Fieldman further discloses wherein the at least one recess is delimited by a plurality of transverse reinforcing walls (as shown in Fig. 4 of Fieldman, recess (i.e. notch 220) is formed by two transverse walls (i.e. two flat, and horizontal walls) and two diagonal walls, and therein the recess is delimited by a plurality of transverse reinforcing walls).
Regarding claim 6, the combination of Cortequisse and Fieldman further discloses wherein the at least one temporary support member has a thickness that varies between an end located on a side of the lower circumferential wall and an opposite end located on a side of the upper circumferential wall (Fieldman further teaches that the thickness of the support structure can vary on a first portion (i.e., analogous to lower circumferential wall 
Regarding claim 7, the combination of Cortequisse and Fieldman further discloses wherein the at least one temporary support member (Fieldman, support structure 210) comprises at least one lightening cavity (Fieldman further teaches that in conjunction with the notch 220, there is a perforation 218, which can include a series of holes dimples, depressions (i.e. cavities) or points of reduced thickness, Col. 5, lines 17-21).
Regarding claim 10, the combination of Cortequisse and Fieldman further discloses a distributor or rectifier sector (Cortequisse, rectifiers, [0050]) comprising a series of aircraft turbomachine vanes (Cortequisse, [0030], [0045]) according to claim 4 (see claim 4 rejection above), said distributor or rectifier sector forming a monoblock assembly (integral assembly, [0030], [0045], [0055], [0064], last two lines).

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 2016/0130960 A1) in view of Fieldman (US 10744713) as applied in claim 1 as stated above, and further in view of Walker et al. (US 2015/0145171 A1).
Regarding claim 3, the combination of Cortequisse and Fieldman discloses all of the limitations of claim 1 as stated above, but does not specifically disclose wherein said tool is a screwdriver.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cortequisse and Fieldman in view of Walker et al. by using a screwdriver as a prying tool to remove and separate the additively manufactured component from the build surface and associated removable support material (i.e., auxiliary support structures, [0025]) used during the additive manufacturing process ([0060]).

Regarding claim 8, the combination of Cortequisse and Fieldman discloses all of the limitations of claim 7 as stated above (Fieldman teaches that in conjunction with the notch 220, there is a perforation 218, which can include a series of holes dimples, depressions (i.e. lightening cavities) or points of reduced thickness, Col. 5, lines 17-21), but does not specifically disclose wherein the at least one lightening cavity is delimited by a plurality of side walls which each comprise a lightening notch.  
Walker et al. teaches of post-processing features for additive fabrication, which is within the same field of endeavor as the claimed invention.  Specifically, Walker et al. teaches of a pocket structure (18) with a lightening cavity (i.e., void 22, as shown in Fig. 3A) utilized for the separation of the additively manufactured part with respect to the build surface and auxiliary support structures ([0025], [0027]).  As shown in Fig. 3A’ below, the 

    PNG
    media_image1.png
    525
    750
    media_image1.png
    Greyscale

Fig. 3A’
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cortequisse and Fieldman in view of Walker et al. by utilizing the structure of the pocket structure taught in Walker et al. for the lightening cavities because such structure allows for the easy removal of the additively-manufactured part from the auxiliary supporting structures and build surfaces utilized during the additive manufacturing process (Walker, [0025], [0027]).
Regarding claim 9, the combination of Cortequisse, Fieldman, and Walker further discloses wherein said lightening notch of each of the plurality of side walls has a V-shape (as shown in Fig. 3A’ above, each lightening notch “n1”, “n2” of the plurality of side walls (20) has a V-shape “v1” and “v2”, respectively).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        10/14/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/20/2021